Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In claim 31, it is unclear if this curing catalyst is different from the catalyst (D) in claim 1.  Since claim 30 requires contact the composition of claim 1 (i.e. it will already contain the catalyst (D)), there is a question as to whether or not this is an additional catalyst.  Applicants indicate that this issue has been resolved but the Examiner does not agree.  The question still remains.  The Examiner notes that this issue could be resolved as easily as by replacing “a” with “the” such that the claims reads “the curing condition is the curing catalyst”.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 to 37 of copending Application No. 17/132,315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the definition of instant R2 includes cyclic containing hydrocarbon groups, which includes the specific A divalent C5-C20 aryl in the polysiloxane imide of ‘315.  That is, the siloxane imide in ‘315 is a specific of the claimed genus.  Also a quick review of the dependent claims in ‘315 show that they include the specifics of the dependent claims in ‘234.  Also, since none of the claims in ‘315 recite the presence of a solvent it is clear that the composition can be free of solvent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. 	Applicants replied to this rejection by stating that they will wait until a set of claims is allowed to evaluate whether a terminal disclaimer is proper.  To this end please note the following:
The filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

	As such applicants’ response is not an appropriate response to this rejection.   This rejection is maintained.  


5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1 to 11, 14 to 25, 28 and 30 to 38 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020140073363 (English language translation provided by applicants in the IDS dated 2/8/22) in view of Nakamura et al. or Kim et al.
	This rejection is maintained from the previous office action.  
The KR reference teaches an alkenyl functional siloxane-imide copolymer that meets the requirement of claimed (A).  See the formula 4) (not shown in the English translation but found in the Korean original).  This also meets the requirements of claims 2 to 4.  See for instance the R1 groups shown as a) to c) in the Korean original.
The KR reference teaches that the alkenyl siloxane imide copolymer can include a reinforcing material which meets both the claimed additive and filler (although the latter is an optional component).  Paragraph 74 of the English language translation teaches that the composition can be thermally cured while paragraph 76 teaches the presence of a curing catalyst.  This differs from that claimed in that it uses a peroxide catalyst to undergo crosslinking rather than a polyorganohydrogensiloxane and the appropriate catalyst.  See the working examples in paragraphs 91 and 93.  
Nakamura et al. teach a silicone composition in which an alkenyl siloxane under-goes curing.  See the bottom of column 4 through column 5.  This refers to the conventional and well known means of curing including peroxide curing agents or, in the alternative, the combination of a siloxane having SiH groups and a platinum catalyst.
Kim et al. teach a silicone composition in which an alkenyl siloxane undergoes curing.  In column 3, lines 16 and on, Kim et al. teaches crosslinking by means of a peroxide cure or, alternatively, an SiH siloxane in combination with a platinum catalyst.
From the teachings in Nakamura et al. and Kim et al. one having ordinary skill in the art would have found it obvious to cure the alkenyl siloxane imide copolymer in the KR reference with an SiH siloxane in combination with a platinum catalyst, with the expectation of obtaining a comparable product to the peroxide cured copolymer found in the KR reference.  In this manner the instant claims are rendered obvious.
To further address the claim limitations, please note the following. On one hand the component (B) is optional such that the KR reference need not teach such a com-ponent for obviousness.  On the other hand, note that the alkenyl functional siloxane (B) is generic to any type of alkenyl functional organosiloxane such that the alkenyl functional siloxane-imide meets this requirement as well.   And yet still, see paragraphs 91 and 93 which include a methylvinyl silicon component.
Claims 2 to 4 are addressed above.
For claims 5 and 5 see the amounts of alkenyl siloxane imide as found in the KR document, paragraph 61, which fall within these claimed amounts.
For claims 7 to 10, note that this organosiloxane is not required in claim 1.
For claim 11, noting that the alkenyl functional organosiloxane (B) can be the same as the alkenyl functional siloxane-imide copolymer (A), the total amount of the corresponding siloxane-imide copolymer in the KR reference meets this requirement.
For claim 14, note that this structure is open to pretty much any organosiloxane having one or more SiH group with the requirement that it has less than 100 total Si atoms.  With this in mind, see Kim et al., column 3, lines 25 and on, which teach that the molecular weight of the crosslinker should be as low as possible in order to reduce the reversion of the crosslinked products.  From this one having ordinary skill in the art would have been motivated to select a crosslinker that is low molecular weight and as such will have less than 100 total Si atoms.  In this manner this limitation is rendered obvious.
For claim 16, the obviousness of selecting a platinum catalyst was noted supra.
For claims 15 and 17 please note that adjusting the amount of each component, in an effort to ensure thorough and adequate curing, would have been obvious to the skilled artisan and well within routine experimentation and/or optimization.
For claim 18, on one hand note that this remains an optional component such that it is not required. On the other hand note that the solvent in paragraph 77 is a viscosity modifier.  
For claim 19 note that adjusting the amount of solvent in an effort to provide a dissolved copolymer and yet not include more solvent than necessary, would have been within the skill of the ordinary artisan such that one would have found an amount as claimed to have been obvious.  On the other hand, since the reinforcing agent (for instance the glass fiber) meets this requirement see paragraph 68 in the KR reference that teaches such an amount.
For claims 20 to 25 the Examiner notes that adding an inhibitor to a platinum cured hydrosilylation reaction composition is well known in the art, in an effort to avoid premature reaction and allow the skilled artisan control over where and when curing occurs.  In this manner one having ordinary skill in the art of hydrosilylation curing the would have found the addition of such a known component to the composition in the KR reference to have been obvious.
For claim 28 again see paragraph 68.
For claims 30 to 32, note the reference to curing the siloxane-imide copolymer in the KR reference as noted supra.
For claim 33 note the heat resistance shown for the working examples in the KR reference (paragraph 101) which corresponds to the thermal degradation (paragraph 97) and meets that claimed.  
For claims 34 and 35 see paragraph 78. 
For claim 36 see that the working examples in paragraphs 91 and 93 use glass substrates.
For claim 37 see paragraph 78 in the KR reference which teaches that the composite sheet (i.e. the cured alkenyl siloxane imide copolymer composition) can be on various substrates and many of these, such as an optical lens or optical device, are quite commonly prepared from materials such as polycarbonate and polyester.  Given the wide range of utility disclosed in paragraph 78 as well as that which is well known in the art, i.e. the desirability of various using polymeric materials as claimed as substrates in which devices, the skilled artisan would have found the selection of such known substrates obvious.  
	For new claim 38 see paragraph 77 which teaches that a solvent may be present which clearly indicates that a solvent is not required and thus the composition can be solvent free.  

7. 	Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that nitrogen based compounds are known inhibitors to curing of siloxanes such that the skilled artisan would have recognized that nitrogen based compounds such as the claimed imides would be potential cure inhibitors and as such they would not have had a reasonable expectation of success.  The Examiner disagrees as the prior art is replete with references showing the hydrosilylation of amine or polyimide containing siloxanes.  See for instance 2004/0242829, 6,201,058, 4,892,918, 5,399,653, JP 07-288098 or even the Gross et al. reference cited in the previous office action.  In fact 9,951,185 has the same assignee as the instant application and teaches the hydrosilyl-ation reaction of olefin amines and SiH siloxanes.  
	The Examiner additionally note that there is nothing in the cited webpage that would suggest that a polyimidesiloxane per se serves as an inhibitor.  As such this traversal is simply not persuasive.  

8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/6/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765